           Case MDL No. 3004 Document 169 Filed 06/24/21 Page 1 of 2



                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: PARAQUAT PRODUCTS LIABILITY
LITIGATION                                                                                        MDL No. 3004



                                       (SEE ATTACHED SCHEDULE)



                             CONDITIONAL TRANSFER ORDER (CTO −3)


On June 7, 2021, the Panel transferred 9 civil action(s) to the United States District Court for the Southern
District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
_F.Supp.3d_ (J.P.M.L. 2021). Since that time, no additional action(s) have been transferred to the Southern
District of Illinois. With the consent of that court, all such actions have been assigned to the Honorable
Nancy J. Rosenstengel.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Illinois and assigned to Judge Rosenstengel.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Illinois for the reasons stated in the order of June 7, 2021, and, with the consent of that court, assigned to the
Honorable Nancy J. Rosenstengel.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Illinois. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                            FOR THE PANEL:
                                Jun 24, 2021



                                                            John W. Nichols
                                                            Clerk of the Panel
         Case MDL No. 3004 Document 169 Filed 06/24/21 Page 2 of 2




IN RE: PARAQUAT PRODUCTS LIABILITY
LITIGATION                                                                        MDL No. 3004



                     SCHEDULE CTO−3 − TAG−ALONG ACTIONS



  DIST       DIV.      C.A.NO.     CASE CAPTION


TENNESSEE MIDDLE

  TNM         1       21−00040     Walker v. Syngenta Crop Protection LLC et al
